DETAILED ACTION
This communication is in responsive to Application 16/823178 filed on 3/18/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-20 are presented for examination.

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) submitted on 3/18/2020 and 9/25/2020 comply with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Interview
4.	Applicants are encouraged to schedule a phone interview to expedite prosecution. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 11-14, 16 and 20 are rejected under 35 U.S.C. 102 a(1) as being anticipated by Fukui et al. (hereinafter Fukui) US 2014/0006350 A1. 

Regarding Claim 1, Fukui teaches a method of storing data files on at least one cloud-based storage in communication with an electronic device (Fig. 12; storage on cloud servers), the method comprising: 
detecting, on the electronic device, an event indicative of storing at least one data file on a cloud-based storage (Fig. 12 & ¶0199-¶0204; detecting copying or storing entity files in storage clouds); 
analyzing the at least one data file in response to detecting the event to extract a plurality of elements (Fig. 12 & ¶0199-¶0204; content file is divided in two sections based on content and text analyzer is used to classify content and to extract attributes from the contents and context of the file); 
mapping the plurality of elements to one or more rules stored in a memory (Fig. 12 & ¶0199-¶0204; predefined rules 125 are used to processor the entity files where personal information are divided as meta-data files and potions of entity files containing personal information undergo mask processing); 

and storing information corresponding to the at least one data file in the memory upon storing the at least one data file onto the selected at least one cloud-based storage for searching the at least one data file (¶0020; links and attributes are stored. Also see Fig. 12 & ¶0199-¶0204 & ¶0093-¶0096; context of the entity files are stored upon storing entity file in on the of the storage cloud A or B to provide an environment in which it can be browsed on different terminals).

Regarding Claim 2, Fukui teaches the method of claim 1, wherein the event is at least one of: creating and storing the at least one data file in at least one of the memory or a storage medium (Fig. 12 & ¶0199-¶0204; storing entity file); or storing the at least one data file from at least one of the memory or the storage medium onto the plurality of cloud-based storages, the at least one data file being associated with one or more applications on the electronic device.

Regarding Claim 3, Fukui teaches the method of claim 1, wherein the at least one cloud-based storage is selected based on user-preference data stored in the memory (¶0085-¶0087; predefined rules defined in advance by administrator and attributes).



Regarding Claim 6, Fukui teaches the method of claim 1, comprising: identifying at least one duplicate of the at least one data file stored in one or more of the plurality of the cloud-based storages including the selected at least one cloud-based storage (¶0090; duplicates); and deleting the at least one duplicate of the at least one data file based on user-preference data (¶0092-¶0094 & ¶0085-¶0087; entity file in all associated storage clouds is deleted per predefined rules including duplicate files).

Claims 11-14, 16 are substantially similar to above claims, thus the same rationale applies. 

Claim 20 is substantially similar to claim 1, thus the same rationale applies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui in view of Sedayao et al. (hereinafter Sedayao) US 2014/0172929 A1. 
Regarding Claim 5, Fukui teaches the method of claim 1, Fukui teaches that a user may predefined certain rules and illustrated above. However, Fukui does not expressly teach further comprising: detecting a request from one or more of the plurality of cloud-based storages other than the selected at least one cloud-based storage to access the at least one data file for storing; 
and preventing a transmission of the at least one data file to the one or more of the plurality of cloud-based storages in response to the detecting the request.
Sedayao teaches further comprising: detecting a request from one or more of the plurality of cloud-based storages other than the selected at least one cloud-based storage to access the at least one data file for storing (Fig. 2 & ¶0028-¶0032; the system receives one or more files from client computing device to be stored at one or more cloud storage providers 150 where the system applies user constraints to any request to access the one or more files where the user constraints define user preferences including where to transmit portions of the received files. One skilled in the art would realize that the limitation becomes obvious in view of the above teachings since the user constraints may define user preferences (e.g., availability preferences, performance preferences, cost preferences, etc.) for selecting which of the cloud storage providers 150 to allocate file blocks.  As a function of those user constraints, the communication module 210 may transmit portions of the received files to the selected cloud storage providers 150.  In some embodiments, the communication module 210 of ; 
and preventing a transmission of the at least one data file to the one or more of the plurality of cloud-based storages in response to the detecting the request (Fig. 2 & ¶0028-¶0032; the system receives one or more files from client computing device to be stored at one or more cloud storage providers 150 where the system applies user constraints to any request to access the one or more files where the user constraints define user preferences including where to transmit portions of the received files. One skilled in the art would realize that the limitation becomes obvious in view of the above teachings since the user constraints may define user preferences (e.g., availability preferences, performance preferences, cost preferences, etc.) for selecting which of the cloud storage providers 150 to allocate file blocks.  As a function of those user constraints, the communication module 210 may transmit portions of the received files to the selected cloud storage providers 150.  In some embodiments, the communication module 210 of the cloud resource allocation server 130 may receive a request for location metadata from the client computing device 110.  In response, the requested location metadata may be transmitted to the client computing device 110).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Sedayao into the system of Fukui in order to facilitate communications between the client computing device and/or one or more cloud storage providers according to user constrains and preferences (¶0029). 
. 

Claims 7-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui in view of Kumar et al. (hereinafter Kumar) US 2019/0182322 A1. 
Regarding Claim 7, Fukui teaches the method of claim 1, wherein the information corresponding to the at least one data file comprises preview information corresponding to the at least one data file and the one or more rules (¶0020; the cloud-utilizing terminal has a virtual folder able to display links associated with entity files stored in each storage cloud.  The cloud-utilizing terminal executes a step of referencing the attributes or context of a first entity file, or the attributes of a first virtual folder and each attribute of a plurality of storage clouds, in response to the creation or update of the first entity file in the first virtual folder in the cloud-utilizing terminal, and selecting at least one storage cloud from among a plurality of storage clouds for storing the first entity file so as to satisfy predefined rules.  Here, the first entity file in the cloud-utilizing terminal is uploaded to the storage cloud selected by the cloud-utilizing terminal (referred to below as the "first storage cloud"), and a link to the uploaded first entity file is displayed in the first virtual folder. Also see ¶0072-¶0080 & ¶0086-¶0087; displaying icon and link information that reflects one or more predefined rules and various attributes). 
Fukui does not call the displayed data as “preview information” in the above limitation. However, the limitation is suggested from the cited paragraphs. To support Examiner’s position, Examiner cites to Kumar.

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Kumar into the system of Fukui in order to provide a visual representation of primary data files (¶0305). Utilizing such teachings enable the system to provide an image of a file that appears in visual directory as an image of a real file on the network even though the actual file content may have been archived somewhere else (¶0305). 

Regarding Claim 8, Fukui teaches the method of claim 7, wherein: 
the preview information comprises information on mapping between a data identity associated with the at least one data file and the one or more rules (¶0020; the cloud-utilizing terminal has a virtual folder able to display links associated with entity files stored in each storage cloud.  The cloud-utilizing terminal executes a step of referencing the attributes or context of a first entity file, or the attributes of a first virtual folder and each attribute of a plurality of storage clouds, in response to the creation or update of the first entity file in the first virtual folder in the cloud-utilizing terminal, and selecting at least one storage cloud from among a plurality of storage clouds for storing the first entity file so as to satisfy predefined rules.  Here, the first entity file in the cloud-utilizing terminal is uploaded to the storage cloud selected by the cloud-utilizing terminal (referred to below as the "first storage cloud"), and a link to the uploaded first entity file is displayed in the first virtual folder. Also see ¶0072-¶0080 & 
and the storing the information comprises: transmitting the at least one data file for storing to the selected at least one cloud- based storage (¶0020; the cloud-utilizing terminal has a virtual folder able to display links associated with entity files stored in each storage cloud.  The cloud-utilizing terminal executes a step of referencing the attributes or context of a first entity file, or the attributes of a first virtual folder and each attribute of a plurality of storage clouds, in response to the creation or update of the first entity file in the first virtual folder in the cloud-utilizing terminal, and selecting at least one storage cloud from among a plurality of storage clouds for storing the first entity file so as to satisfy predefined rules.  Here, the first entity file in the cloud-utilizing terminal is uploaded to the storage cloud selected by the cloud-utilizing terminal (referred to below as the "first storage cloud"), and a link to the uploaded first entity file is displayed in the first virtual folder. Also see ¶0072-¶0080 & ¶0086-¶0087; displaying icon and link information that reflects one or more predefined rules and various attributes); 
and generating and storing, in the memory, the mapping between the data identity and the one or more rules (¶0020; the cloud-utilizing terminal has a virtual folder able to display links associated with entity files stored in each storage cloud.  The cloud-utilizing terminal executes a step of referencing the attributes or context of a first entity file, or the attributes of a first virtual folder and each attribute of a plurality of storage clouds, in response to the creation or update of the first entity file in the first virtual folder in the cloud-utilizing terminal, and selecting at least one storage cloud from 
Fukui does not expressly teach “the preview information” & “transmitting” in the above limitation “transmitting the at least one data file for storing to the selected at least one cloud- based storage.” However, Fukui teaches “uploading” instead in the above paragraphs. 
Also Fukui does not expressly teach “receiving the data identity from the selected at least one cloud-based storage, wherein the data identity comprises thumbnail of the at least one data file and location of the at least one data file stored on the selected at least one cloud-based storage.”
Kumar teaches “the preview information” see ¶305-¶0310 & “transmitting the at least one data file for storing to the selected at least one cloud- based storage” (¶0311-¶0312 & ¶0335; Kumar teaches Data migrator 556 transmit data to the selected cloud storage based on criteria obtained from storage management database 446).
Kumar further teaches receiving the data identity from the selected at least one cloud-based storage (Fig. 5 & ¶0302-¶0307; cloud connector logic module 558 receives data identity from storage resource 333), wherein the data identity comprises thumbnail of the at least one data file and location of the at least one data file stored on the selected at least one cloud-based storage (Note that preview images e.g. thumbnail image are well known in the art, see ¶0304-¶0306 & Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Kumar into the system of Fukui in order to allow storage of data on cloud systems (abstract). Utilizing such teachings enable the system to provide a less expensive storage to users and make the storage available due to less network failures with the storage where the storage is user accessible with the ease and convenience provided by network shares configured in network attached storage (NAS) as supported by the well-known CIFS and NFS interface standards, among others (¶0004). 

Regarding Claim 9, Fukui in view of Kumar teach the method of claim 8, Kumar further teaches wherein transmitting the at least one data file comprises at least one of: transmitting the at least one data file instantaneously to the selected at least one cloud- based storage (¶0311-¶0312 & ¶0335; Kumar teaches Data migrator 556 transmit data to the selected cloud storage based on criteria obtained from storage management database 446); or transmitting, to the selected at least one cloud-based storage, the at least one data file based on predefined cloud-configuration settings pertaining to the at least one selected cloud-based storage.

Regarding Claim 10, Fukui in view of Kumar teach the method of claim 9, Kumar further teaches wherein transmitting the at least one data file further comprises: obtaining the predefined cloud-configuration settings from the selected at least one 
appropriate cloud connector 558).

Claims 17-19 are substantially similar to above claims, thus the same rationale applies. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455